 





SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of April 11, 2018 (the “Effective Date”), is between Corbus
Pharmaceuticals Holdings, Inc. (the “Company”) and Sean Moran (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive has been employed by the Company as its Chief Financial
Officer pursuant to the terms of an employment agreement dated June 19, 2014, as
amended (the “Prior Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Financial Officer, and the Executive desires to accept such continued
employment, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall amend, restate and replace the Prior
Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. EMPLOYMENT. Subject to the terms and conditions set forth herein, the Company
hereby employs the Executive, and the Executive hereby accepts such employment
by the Company commencing on the Effective Date.     2. SCOPE OF EMPLOYMENT.
During the term of this Agreement, Executive shall hold the position of Chief
Financial Officer and shall have those duties and responsibilities customarily
associated with the title of Chief Financial Officer plus any additional duties
as may reasonably be assigned to him from time to time by the Company. The
Executive shall report directly to the Chief Executive Officer and work closely
with other members of the management team. The Executive will devote his full
time and best efforts to the business and affairs of the Company. The Executive
shall be subject to and comply with the Company’s policies, procedures and
approval practices as generally in effect at any time and from time to time.    
3. PREVIOUS OBLIGATIONS. The Executive represents that his employment by the
Company and the performance of his duties on behalf of the Company does not, and
shall not, breach any agreement that obligates the Executive to keep in
confidence any trade secrets or confidential or proprietary information of any
other party or to refrain from competing, directly or indirectly, with the
business of any other party. The Executive shall not disclose to the Company any
trade secrets or confidential or proprietary information of any other party.    
4. COMPENSATION. As full compensation for all services to be rendered by
Executive during the term of this Agreement, the Company will compensate the
Executive as follows.

 

  4.1 Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at the annualized rate of $375,000, which shall be subject to customary
withholdings and authorized deductions and shall be payable in equal
installments in accordance with the Company’s customary payroll practices in
place from time to time. The Executive’s Base Salary shall be subject to review
on at least an annual basis. The foregoing annualized rate will be effective for
fiscal year 2018 and may be reevaluated by the Company’s Board of Directors for
fiscal year 2019.

 

   

 

 

  4.2 Annual Bonus.

 

  (a) The Executive will be eligible to participate in an annual executive bonus
plan pursuant to which he may earn a bonus (“Bonus”) equal to up to 40% of his
Base Salary (such maximum bonus may be referred to as the “Target Bonus”).      
  (b) Prior to the commencement of each calendar year the Company’s Board of
Directors (the “Board”) will establish and approve the Target Bonus for such
calendar year. Achievement of the Target Bonus will be based on the Executive
meeting individual objectives and the Company meeting company-wide objectives
(collectively, the “Performance Criteria”).         (c) The Board may, in its
discretion, grant the Executive a Bonus in excess of the Target Bonus if the
Performance Criteria are exceeded.         (d) Following the close of each
calendar year but in no event later than January 30th, the Board will meet and
determine the extent to which the Performance Criteria have been achieved for
such year and the amount of the Bonus. Based on that determination, payment of
the Bonus (if any) shall be made by March 15th.         (e) Notwithstanding the
foregoing to the contrary (including all Performance Criteria being met),
payment of the Bonus shall be at the sole and absolute discretion of the Board,
based on, among other things, the financial condition of the Company.

 

  4.3 Stock Option Grants. During the Term, subject to the terms of the Corbus
Pharmaceuticals Holdings, Inc. 2014 Equity Compensation Plan (the “2014 Plan”)
or any successor equity compensation plan as may be in place from time to time
and separate award agreements, the Executive also shall be eligible to receive
from time to time additional stock options or other awards in amounts, if any,
to be approved by the Board or the Compensation Committee in its discretion.    
    4.4 Benefits. During his employment and subject to any contribution
therefore generally required of employees of the Company, the Executive shall be
entitled to participate in any and all employee benefit plans from time to time
in effect for executive employees of the Company generally. Such participation
shall be subject to (i) the terms of the applicable plan documents, (ii)
generally applicable policies of the Company and (iii) the discretion of the
Board or any administrative or other committee provided for in or contemplated
by such plan. The Company may alter, modify, add to or delete its employee
benefit plans at any time as it, in its sole judgment, deems appropriate.      
  4.5 Vacations and Holidays. During the term of his employment, the Executive
shall be entitled to 15 paid days off (none of which may be carried over from
one year to the next) as well as those paid public holidays provided for in the
Company’s standard policies, as they may be amended from time to time.        
4.6 Changes to Compensation. The Company may, at its sole discretion, change the
terms and conditions of Executive’s employment, including without limitation,
the terms of the Executive’s compensation (other than the terms and conditions
of outstanding options or other awards under the 2014 Plan which shall continue
to be governed by the applicable award agreements and the 2014 Plan). After
completion of the Term (as defined below), the Company shall give the Executive
at least 14 days’ prior written notice of any changes to Executive’s
compensation.

 

5. EXPENSES. The Executive shall be entitled to reimbursement by the Company for
all necessary and reasonable travel, entertainment and other business expenses
incurred by him in connection with his duties hereunder. The Company shall
reimburse the Executive for all such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies as in effect from time to time.

 

 -2- 

 

 

6. CONFIDENTIALITY.

 

  6.1 Definition. During the term of his employment, the Executive will have
access to the Company’s confidential business information (the “Confidential
Information”). The definition of Confidential Information includes any
information regarding the Company or its affiliates that is not generally
available to the public. By way of example not limitation, Confidential
Information includes inventions, designs, data, computer code, works of
authorship, know-how, trade secrets, formulas, compounds, indications,
techniques, ideas, discoveries, products and services under development,
employee, investor, customer and vendor information of any kind, marketing and
business plans and financial information of any kind including pricing and
profit margins.         6.2 Ownership of Confidential Information. The
Confidential Information (and all documents containing Confidential Information)
is and will, as between the Executive and the Company, be the sole property of
the Company.         6.3 Protection and Use of Confidential Information. The
Executive shall preserve and protect the confidentiality and security of the
Confidential Information. At all times during and after his employment by the
Company and thereafter, the Executive will protect and not disclose to any third
party any Confidential Information. The Executive shall not use the Confidential
Information or make any use of, the Confidential Information, except in
connection with the performance of his duties for the Company and for no other
purpose or person.         6.4 Return of Confidential Information. Upon request
of the Company, the Executive will promptly (i) deliver to the Company all
documents and other tangible media in the Executive’s possession or control that
evidence, contain or reflect Confidential Information (including all copies,
reproductions, digests, abstracts, analyses, and notes) and (ii) destroy any
intangible materials that evidence, contain or reflect Confidential Information
on equipment or media not owned by the Company.

 

7. ASSIGNMENT OF WORK PRODUCT.

 

  7.1 Definitions. The following capitalized terms shall have the meanings
assigned to them below:

 

“Intellectual Property” means collectively all Work Product and all Intellectual
Property Rights relating to all Work Product.

 

“Intellectual Property Rights” means all copyrights, copyright registrations and
copyright applications, trademarks, service marks, trade dress, trade names,
trademark registrations and trademark applications, patents and patent
applications, trade secret rights, and all other rights and interests existing,
created or protectable under any intellectual property or other law of any
nation.

 

“Work Product” means any and all inventions, discoveries, Prior works of
authorship, developments, improvements, formulas, compounds, indications,
techniques, concepts, data and ideas (whether or not patentable or registerable
under patent, copyright, or similar statute) made, conceived, prepared, created,
discovered, or reduced to practice by the Executive, either alone or jointly
with others during the period of his employment, that (i) result or relate to
work performed by the Executive for the Company, (ii) are made by use of the
equipment, supplies, facilities or Confidential Information, or are made,
conceived or completed, wholly or in part, during hours in which the Executive
is employed by the Company, or (iii) are related to the business of the Company
or the actual or demonstrably anticipated business of the Company.

 

  7.2 Property of the Company. All Intellectual Property is and will be the sole
property of the Company.

 

  7.3 Copyrights; Assignment. The Executive agrees that all copyrightable
materials that fall within the definition of Work Product, will be, to the
maximum extent permitted by law, works-made-for-hire for the Company under
copyright law, and to the extent not works-made-for-hire, the Executive hereby
assigns to the Company, without royalty or further consideration to the
Executive, all right, title, and interest he may have, or may acquire, in and to
all Intellectual Property.

 

 -3- 

 

 

  7.4 Disclosure. The Executive will promptly disclose in writing all Work
Product to the Company. The Executive agrees to keep adequate and current
written records of all such Work Product, in the form of notes, sketches,
drawings, electronic records and/or other reports, which records are, and will
remain, the sole property of the Company and will be available to the Company at
all times.         7.5 Execution of Documents. Whenever requested by the
Company, both during the period of the Executive’s employment and thereafter,
the Executive will promptly sign and deliver to the Company any and all
applications, assignments and other documents that the Company considers
necessary or desirable in order to: (a) assign, apply for, obtain, and maintain
any Intellectual Property Rights in the United States and for other countries
relating to any Work Product, (b) assign and convey to the Company or its
designee the sole and exclusive right, title, and interest in and to all
Intellectual Property, (c) provide evidence regarding the Intellectual Property
that the Company considers necessary or desirable, and (d) confirm the Company’s
ownership of the Intellectual Property, all without royalty or any other further
consideration to the Executive.         7.6 Assistance to the Company. Whenever
requested by the Company, both during the period of the Executive’s employment
and thereafter, the Executive will assist the Company in assigning, obtaining,
maintaining, defending, registering and from time to time enforcing, in any and
all countries, the Company’s right to the Intellectual Property. This assistance
may include, without limitation, testifying in a suit or other proceeding. If
the Company requires assistance from the Executive after termination of his
employment, the Executive will be compensated for time actually spent in
providing assistance at an hourly rate equivalent to his compensation at the
time his employment was terminated together with his reasonable, actual
out-of-pocket expenses incurred in providing such assistance.         7.7 Power
of Attorney. For use in the case that the Company cannot obtain the Executive’s
signature on any document that the Company considers necessary or desirable in
order to assign, apply for, prosecute, obtain, or enforce any Intellectual
Property, whether due to the Executive’s non-cooperation, unavailability, or any
other reason, the Executive hereby irrevocably designates and appoints the
Company and each of its duly authorized officers and agents as his agent and
attorney-in-fact to act for, and on the Executive’s behalf, to execute and file
any such document and to do all other lawfully permitted acts to further the
assignment, transfer to the Company, application, registration, prosecution,
issuance, and enforcement of all Intellectual Property, with the same force and
effect as if executed and delivered by the Executive.         7.8 Prior
Inventions. The Executive represents that any inventions, Prior works of
authorship, discoveries, concepts or ideas, if any, to which the Executive
presently has any right, title or interest, and which were previously conceived
either wholly or in part by the Executive, and that the Executive desires to
exclude from the operation of this Agreement are identified on Schedule A of
this Agreement (each a “Prior Invention”). The Executive represents that the
list contained in Schedule A is complete to the best of his knowledge. If during
the Executive’s retention with the Company, the Executive incorporates a Prior
Invention into a Company product, process or service or its use, the Executive
shall be deemed to have automatically granted to the Company a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, display, perform sell and otherwise use such Prior Invention as part of
or in connection with any Company product, process or service. The Executive
shall not incorporate a Prior Invention into a Company product, process or
service or its use without the Company’s prior written consent.

 

 -4- 

 

 

8. NON-COMPETITION; NON-SOLICITATION.

 

  8.1 Non-competition. During the Restricted Period (as defined below), the
Executive shall not directly or indirectly (i) serve as a partner, principal,
shareholder, licensor, licensee, employee, officer, director, manager, agent,
representative, advisor, promoter, associate, investor, or otherwise for any
Competitive Business (as defined below), (ii) build, design, finance, acquire,
lease, operate, manage, control, invest in, work, or consult for or otherwise
join, participate in, or affiliate himself with, any Competitive Business or
(iii) take any preparatory steps with respect to any of the foregoing. The
foregoing covenant shall cover the Executive’s activities in every part of the
world. The foregoing shall not apply to the Executive’s ownership of shares in a
publicly-traded entity in which the Executive does not materially participate
and in which the Executive’s ownership interest is one percent (1%) or less.

 

  8.2 Certain Definitions. The following capitalized terms shall have the
meanings assigned to them below:

 

“Competitive Business” means any business that is developing a cannabinoid
agonist for the treatment of scleroderma, cystic fibrosis or other inflammatory
or fibrotic diseases.

 

“Restricted Period” means the period commencing on the Effective Date and
continuing thereafter for a period of 12 months following the termination of the
Executive’s employment hereunder.

 

  8.3 Non-Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, whether on behalf of himself or anyone else: (i) induce
or attempt to induce a business associate of the Company to refrain from doing
business with the Company; (ii) use for his benefit or disclose the name and/or
requirements of any such business associate to any other person or persons,
natural or corporate; or (iii) solicit any of the employees of the Company to
leave the employ of the Company or hire anyone who is an employee of the Company
or has worked for the Company during the previous 12 months.         8.4
Extension of Restriction Period. The Restricted Period shall be extended by the
length of any period during which the Executive is in breach of the terms and
conditions of this Section 8.         8.5 Separate Covenants. The Executive
acknowledges and agrees that the covenants set forth in this Section 8 are an
essential element of this Agreement and the transactions contemplated hereby and
that, but for the agreement of the Executive to comply with such covenants, the
Company would not have entered into this Agreement. The Executive acknowledges
and agrees that the provisions of this Section 8 constitutes an independent
agreement and shall not be affected by the performance or non-performance of any
other provision of this Agreement by the Company.         8.6 Blue Pencil
Provision. The parties hereby expressly agree that the duration, scope and
geographic area of restriction set forth in this Section 8 are reasonable. In
the event that any court of competent jurisdiction shall hold that the duration,
scope or area of restriction set forth in this Section 8 is unreasonable under
circumstances now or hereafter existing, the maximum duration, scope or area of
restriction reasonable under such circumstances shall be substituted, and each
party hereto shall petition any such court to cause the maximum duration, scope
or area of restriction reasonable under such circumstances to be so substituted
for the duration, scope or area of restriction set forth herein.

 

9.

INJUNCTIVE RELIEF. The Executive acknowledges that the Company shall not have an
adequate remedy in the event that the Executive breaches Section 6, 7, 8 or 12
of this Agreement and that the Company will suffer irreparable damage and injury
in such event. The Executive agrees that the Company, in addition to any other
available rights and remedies, shall be entitled to seek an injunction (without
the necessity of posting a bond) restraining the Executive from committing or
continuing any violation of Section 6, 7, 8 or 12 of this Agreement.

 

 -5- 

 

 

10. TERM; TERMINATION

 

  10.1. Term. Unless earlier terminated in accordance with the provisions of
this Section 10, the term of this Agreement shall continue for a period of (2)
years from the Effective Date (the “Term”). If the Company continues to employ
the Executive after the expiration of the Term without a written extension of
the term, such employment shall continue on an AT-WILL basis and the Company
shall have the right to terminate this Agreement and the Executive’s employment
at any time subject to the notice provisions set forth in Section 10.5 below.  
      10.2. Death. Upon the death of the Executive, the Executive’s employment
with the Company shall terminate.         10.3. Disability. If the Executive is
unable to perform the essential functions of the Executive’s employment with the
Company for more than twelve weeks (unless a longer period is required by state
or federal law), the Company shall have the right to terminate the Executive’s
employment upon prior written notice.         10.4 Termination by the Executive.
The Executive may terminate this Agreement and his employment hereunder with or
without Good Reason (as defined below) upon 30 days prior written notice to the
Company.         10.5 Termination by the Company. The Company may terminate this
Agreement and the Executive’s employment hereunder (i) without Cause immediately
upon written notice to the Executive or (ii) immediately for Cause.

 

  10.6 Certain Definitions. The following capitalized terms shall have the
meanings assigned to them below:

 

“Cause” means: (i) the Executive’s chronic failure to perform those material
duties assigned to him pursuant to Section 3 above to the reasonable
satisfaction of the Board after written notice thereof and a reasonable
opportunity to respond and/or cure of not less than 30 days; (ii) the
Executive’s gross negligence or misconduct (including but not limited to acts of
fraud or theft or the violation of applicable laws) in connection with the
performance of his duties; (iii) the Executive’s material breach of Section 6, 7
or 8 above; (iv) the Executive’s commission of an act of moral turpitude; (v)
the Executive being dependent on or addicted to alcohol or drugs; or (vi) the
Executive’s conviction of or plea of nolo contendere to a felony.

 

“Good Reason” means the voluntary termination by the Executive within thirty
(30) days following: (i) a requirement that the Executive physically relocates
to another office that is more than 75 miles from the office location that the
Executive reported to at the commencement of his employment with the Company;
(ii) a reduction in the Executive’s rate of compensation, potential incentive
compensation, or general benefits (other than general changes, in each case,
affecting all similarly situated employees to substantially the same extent); or
(iii) a material adverse change in the Executive’s job description or a
significant reduction of the scope of the Executive’s authority or
responsibilities

 

11. EFFECT OF TERMINATION

 

  11.1 Payments Upon Termination. In the event that the Executive’s employment
with the Company is terminated for any reason, the Executive shall have the
right to receive (i) the compensation and reimbursable expenses then accrued
and/or earned and unpaid under Sections 4.1 and 5 of this Agreement through the
date of termination, (ii) payment for unused vacation days accrued through the
date of termination and (iii) any benefits required by the Consolidated Omnibus
Budget Reconciliation Act of 1985.

 

 -6- 

 

 

  11.2 No Other Payments or Benefits. The Executive acknowledges and agrees that
upon the termination of his employment, no other benefits, compensation or
remuneration of any kind is owed by the Company to the Executive other than as
set forth in this Section 11 or as set forth in the agreements pertaining to
stock options granted to the Executive by the Company.         11.3 Survival.
Notwithstanding anything to the contrary set forth herein, Sections 6, 7, 8, 9
and 11-19 of this Agreement and any remedies for the breach thereof, shall
survive the termination of this Agreement under the terms hereof. Termination of
this Agreement shall not relieve or release either party from any rights,
liabilities or obligations which it/he has accrued prior the effective date of
such termination.         11.4 Additional Payments. (a) Subject to Sections 11.5
and 11.6, in the event that the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason
during the Term other than during the Change in Control Period (as defined
below), (A) the Company shall (i) pay to the Executive an amount equal to twelve
months of his then current Base Salary under Section 4.1 above (less applicable
withholdings and authorized deductions), to be paid in equal installments
bimonthly in accordance with the Company’s customary payroll practices,
commencing sixty (60) days following the date of termination of employment and
(ii) if the Executive then participates in the Company’s medical and/or dental
plans and the Executive timely elects to continue and maintain group health plan
coverage pursuant to COBRA, reimburse the Executive for the cost of health
insurance under COBRA for a period of twelve months; provided, however, that if
and to the extent that the Company may not provide such COBRA reimbursement
without incurring tax penalties or violating any requirement of the law, the
Company shall use its commercially reasonable best efforts to provide
substantially similar assistance in an alternative manner, provided that the
cost of doing so does not exceed the cost that the Company would have incurred
had the COBRA reimbursement been provided in the manner described above or cause
a violation of Section 409A (as defined below), and (B) if the Executive is
entitled to a Bonus, subject to the Board’s discretion and approval as set forth
in Section 4.2 above, the Company shall pay such Bonus in accordance with the
terms of the applicable plan and on the same basis as other participants in the
plan except that the Bonus amount shall be prorated (based on the percentage of
days the Executive was employed relative to the total number of days in the
bonus earning period).           (b) Subject to Sections 11.5 and 11.6, in the
event that the Executive’s employment is terminated by the Company without Cause
or by the Executive for Good Reason during the Term and within the 3 months
immediately preceding and the 12 months immediately following a Change in
Control (as defined below) (the “Change in Control Period”), then in lieu of the
payments set forth in subsection 11.4(a) above, the Company shall (i) pay to the
Executive an amount equal to eighteen (18) months of his then current Base
Salary under Section 4.1 above (less applicable withholdings and authorized
deductions), to be paid in equal installments bimonthly in accordance with the
Company’s customary payroll practices, commencing sixty (60) days following the
date of termination of employment), (ii) if the Executive then participates in
the Company’s medical and/or dental plans and the Executive timely elects to
continue and maintain group health plan coverage pursuant to COBRA, reimburse
the Executive for the cost of health insurance under COBRA for a period of
eighteen (18) months; provided, however, that if and to the extent that the
Company may not provide such COBRA reimbursement without incurring tax penalties
or violating any requirement of the law, the Company shall use its commercially
reasonable best efforts to provide substantially similar assistance in an
alternative manner, provided that the cost of doing so does not exceed the cost
that the Company would have incurred had the COBRA reimbursement been provided
in the manner described above or cause a violation of Section 409A (as defined
below), (iii) pay the current year Bonus at the Target Bonus level, which
payment shall be made by March 15th of the following calendar year, and (iv)
fully accelerate vesting of all of the Executive’s outstanding stock options,
restricted stock and other equity incentive awards upon the later of (x) the
Change in Control or (y) the Executive’s termination of employment with the
Company. For avoidance of doubt, if such termination precedes a Change in
Control and any payments or benefits have commenced pursuant to subsection
11.4(a), such payments or benefits shall be taken into account for purposes of
this subsection 11.4(b).

 

 -7- 

 

 

    As used in this Agreement, “Change in Control” means (x) a change in
ownership of the Company under clause (i) below or (y) a change in the ownership
of a substantial portion of the assets of the Company under clause (ii) below:

 

(i) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.



 

(ii) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in clause (iii) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 80 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
under this clause (ii) when there is a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, as provided
below in this clause (ii). A transfer of assets by the Company is not treated as
a change in the ownership of such assets if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its capital stock, (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding capital stock of the Company, or (d) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (ii)(c) of this paragraph. For
purposes of this clause (ii), a person’s status is determined immediately after
the transfer of the assets.



 

(iii) Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

 -8- 

 

 

(iv) Each of clauses (i) through (iii) above shall be construed and interpreted
consistent with the requirements of Section 409A and any Treasury Regulations or
other guidance issued thereunder.

 

  11.5 Release Agreement. In order to receive the payments and benefits set
forth in Section 11.4, as applicable, (collectively referred to herein as the
“Severance Payments”), the Executive must timely execute (and not revoke) a
separation agreement and general release (the “Release Agreement”) in a
customary form as is determined to be reasonably necessary by the Company in its
good faith and reasonable discretion. If the Executive is eligible for Severance
Payments pursuant to Section 11.4, the Company will deliver the Release
Agreement to the Executive within seven (7) calendar days following the date of
termination of employment. The Severance Payments are subject to the Executive’s
execution and delivery of such Release Agreement within 45 days of the
Executive’s receipt of the Release Agreement and the Executive’s non-revocation
of such Release Agreement.         11.6 Post-Termination Breach. Notwithstanding
anything to the contrary contained in this Agreement, the Company’s obligation
to provide the Severance Payments will immediately cease if the Executive
breaches any of the provisions of Sections 6, 7 or 8, the Release Agreement or
any other Agreement the Executive has with the Company.

 

12. RETURN OF COMPANY PROPERTY; EXIT INTERVIEW. Upon termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly:

 

  (a) Deliver to the Company all documents and other tangible media in the
Executive’s possession or control that evidence, contain or reflect (A)
Confidential Information or (B) Work Product, in each case whether prepared by
the Executive or otherwise coming into the Executive’s possession or control;  
      (b) Destroy any intangible materials that evidence, contain or reflect
Confidential Information or Work Product on equipment or media not owned by the
Company; and         (c) Return to the Company all equipment, files, software
programs and other personal property belonging to the Company.

 

Upon termination of the Executive’s employment with the Company for any reason,
the Executive will attend an exit interview with a representative of the Company
to review the Executive’s continuing obligations under this Agreement.

 

13. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all
contemporaneous and prior agreements and understandings between them as to such
subject matter. Not in limitation of the foregoing, this Agreement supersedes
the Prior Employment Agreement. Except as otherwise expressly provided herein,
this Agreement may not be amended except by an instrument in writing executed by
the Company and the Executive.     14. ASSIGNMENT. The Executive shall not be
permitted to assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.     15. GOVERNING LAW;
JURISDICTION. This Agreement shall be construed and enforced in accordance with
and governed by the laws of the Commonwealth of Massachusetts without giving
effect to the principles of conflicts of laws thereof. The parties hereby
consent and submit to the exclusive jurisdiction and venue of the courts located
in Boston, Massachusetts in connection with any actions or proceedings brought
against either of them (or each of them) arising out of or relating to this
Agreement.

 

 -9- 

 

 

16. MISCELLANEOUS. No waiver by either party of any term or condition of this
Agreement, whether by conduct or otherwise, in any one or more instance, shall
be deemed a continuing waiver of any such term or condition, or a waiver of any
other term or condition of this Agreement. Headings set forth in this Agreement
are solely for the convenience of the parties and have no legal effect. If any
provision of this Agreement shall be found to be invalid by any court having
competent jurisdiction, the invalidity of such provision shall not affect the
validity of the remaining provisions hereof. This Agreement shall be (i) binding
upon, and will inure to the benefit of, the parties and their permitted
respective successors and assigns, (ii) construed without presumption of any
rule requiring construction to be made against the party causing it to be
drafted and (iii) executed in any number of counterparts, each of which will for
all purposes be deemed to be an Prior, and all of which are identical.     17.
TAX WITHHOLDING. The Company or other payor is authorized to withhold from any
benefit provided or payment due hereunder, the amount of withholding taxes due
any federal, state or local authority in respect of such benefit or payment and
to take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes. The Executive
will be solely responsible for all taxes assessed against him with respect to
the compensation and benefits described in this Agreement, other than typical
employer-paid taxes such as FICA, and the Company makes no representations as to
the tax treatment of such compensation and benefits.     18. SECTION 409A
COMPLIANCE. All payments under this Agreement are intended to comply with or be
exempt from the requirements of Section 409A of the Code and regulations
promulgated thereunder (“Section 409A”). As used in this Agreement, the “Code”
means the Internal Revenue Code of 1986, as amended. To the extent permitted
under applicable regulations and/or other guidance of general applicability
issued pursuant to Section 409A, the Company reserves the right to modify this
Agreement to conform with any or all relevant provisions regarding compensation
and/or benefits so that such compensation and benefits are exempt from the
provisions of 409A and/or otherwise comply with such provisions so as to avoid
the tax consequences set forth in Section 409A and to assure that no payment or
benefit shall be subject to an “additional tax” under Section 409A. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, or to the extent any provision in this Agreement must be
modified to comply with Section 409A, such provision shall be read in such a
manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the date of termination of employment and the
first such payment shall include the cumulative amount of any payments (without
interest) that would have been paid prior to such date if not for such
restriction. Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A.

 

 -10- 

 

 

19. 280G MODIFIED CUTBACK.

 

  (a) If any payment, benefit or distribution of any type to or for the benefit
of the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to avoid the
imputation of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating
accelerated vesting of stock options or similar awards, then reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.         (b) An initial determination as to whether (x) any of the
Parachute Payments received by the Executive in connection with the occurrence
of a change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Executive
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to the Executive’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.         (c) For purposes of
this Section 20, (i) no portion of the Parachute Payments the receipt or
enjoyment of which the Executive shall have effectively waived in writing prior
to the date of payment of the Parachute Payments shall be taken into account;
(ii) no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code; (iii) the Parachute
Payments shall be reduced only to the extent necessary so that the Parachute
Payments (other than those referred to in the immediately preceding clause (i)
or (ii)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code or are
otherwise not subject to disallowance as deductions, in the opinion of the
auditor or tax counsel referred to in such clause (ii); and (iv) the value of
any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those sections of the Code, or on substantial authority within the meaning of
Section 6662 of the Code.

 

 -11- 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the Effective Date.

 

  CORBUS PHARMACEUTICALS HOLDINGS, INC.                              By: /s/
Yuval Cohen, Ph.D.   Name: Yuval Cohen, Ph.D.   Title: Chief Executive Officer  
      By: /s/ Sean Moran     Sean Moran   Address: [*]

 

 -12- 

 

 

Schedule A

 

Executive Statement Regarding Prior Work Product

 

Except as set forth below, the Executive acknowledges that at this time he has
not made or reduced to practice (alone or jointly with others) any Work Product
relevant to the subject matter of his retention by Corbus Pharmaceuticals
Holdings, Inc. except those (if any) listed below:

 

[List any applicable Work Product or write “None”.] None

 

[If you need more space please attach a separate continuation sheet]

 

The Executive certifies that the foregoing is true, accurate and complete.

 

The Executive’s Name: Sean Moran  

 

Date: 4/11/2018  

 

Signature: /s/ Sean Moran  

 

 -13- 

 

 



